UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4616
ANTHONY BRYANT,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-431)

                      Submitted: March 20, 2003

                      Decided: March 27, 2003

     Before WILLIAMS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William L. Osteen, Jr., ADAMS & OSTEEN, Greensboro, North Car-
olina, for Appellant. Anna Mills Wagoner, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.
2                      UNITED STATES v. BRYANT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Anthony Bryant pled guilty to attempting to possess with intent to
distribute three kilograms of cocaine, 21 U.S.C. § 841(a), (b)(1)(B)
(2000), and was sentenced as a career offender to a term of 105
months imprisonment. U.S. Sentencing Guidelines Manual § 4B1.1
(2001). Bryant’s attorney has filed a brief pursuant to Anders v. Cali-
fornia, 386 U.S. 738 (1967), addressing whether the district court cor-
rectly calculated the sentencing guideline range and the extent of its
downward departure, but asserting that in his view there are no meri-
torious issues for appeal. Bryant has been informed of his right to file
a pro se supplemental brief, but has not filed a brief. We affirm the
conviction and sentence.

   Bryant and two co-defendants were arrested as they attempted to
buy three kilograms of cocaine from an undercover officer. Bryant
was carrying two concealed firearms. Because he had three prior fel-
ony drug convictions, Bryant was classified as a career offender. At
the sentencing hearing, the government moved for a downward depar-
ture under USSG § 5K1.1, p.s., because of Bryant’s substantial assis-
tance. The court departed below the guideline range of 188-235
months and imposed a sentence of 105 months.

   We have reviewed the record and conclude that the district court
correctly determined that Bryant was a career offender and properly
calculated his guideline range. The extent of the departure in Bryant’s
favor is not appealable. United States v. Hill, 70 F.3d 321, 323-24
(4th Cir. 1995).

   Pursuant to Anders, we have reviewed the record for reversible
error and found none. We therefore affirm the conviction and sen-
tence. This court requires that counsel inform his client, in writing, of
his right to petition the Supreme Court of the United States for further
                     UNITED STATES v. BRYANT                      3
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED